Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Ann Peng, Reg# 77,674, the application has been amended as follows: 
LISTING OF CLAIMS:
1. (Currently Amended) A system for authenticating passwords, the system comprising: 
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
obtaining password information for a user, the password information defining a password submitted by the user through a platform;
 obtaining password input pattern information for the user, the password input pattern information defining an input pattern with which the password was inputted by the user, the input pattern including a character pattern and a timing pattern with which one or more characters of the password was inputted by the user; 
comparing the password with a predefined password for the user; 
comparing the input pattern with a predefined input pattern for the user,
wherein the predefined input pattern is a learned pattern generated for the platform by using machine learning that is trained based on observations of the user’s previous input patterns for a predefined number of times or for a predefined duration of time, and

each of a plurality of platforms, which is learned on the each
of the plurality of platforms; and
authenticating the password upon a first match between the password and the predefined password and a second match between the input pattern and the corresponding predefined input pattern generated for the platform.

3.    (Currently Amended) A system for authenticating passwords, the system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
obtaining password information for a user, the password information defining a password submitted by the user through a platform; 
obtaining password input pattern information for the user, the password input pattern information defining an input pattern with which the password was inputted by the user; 
comparing the password with a predefined password for the user; 
comparing the input pattern with a predefined input pattern for the user,
wherein the predefined input pattern is a learned pattern generated for the platform by using machine learning that is trained based on observations of the user’s previous input patterns for a predefined number of times or for a predefined duration of time, and
wherein the user has a corresponding predefined input pattern for

authenticating the password upon a first match between the password and the predefined password and a second match between the input pattern and the corresponding predefined input pattern generated for the platform.


12.    (Currently Amended) A method for authenticating passwords, the method comprising:
obtaining password information for a user, the password information defining a password submitted by the user through a platform;
obtaining password input pattern information for the user, the password input pattern information defining an input pattern with which the password was inputted by the user, the input pattern including a character pattern and a timing pattern with which one or more characters of the password was inputted by the user; 
comparing the password with a predefined password for the user; 
comparing the input pattern with a predefined input pattern for the user,
wherein the predefined input pattern is a learned pattern generated for the platform by using machine learning that is trained based on observations of the user’s previous input patterns for a predefined number of times or for a predefined duration of time, and

authenticating the password upon a first match between the password and the predefined password and a second match between the input pattern and the corresponding predefined input pattern generated for the platform.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest authenticating a password input by a user upon the input user password matching a pre-stored password previously entered by the user and an input pattern matches a predefined input pattern generated for a platform, wherein the predefined input pattern includes a character pattern and a timing pattern used to define a plurality of input patterns associated with the password input by the user, wherein a predefined input pattern corresponds to one of a plurality of platforms and is learned on each of the plurality of platforms, in response to comparing the password with the pre-stored password and comparing the predefined input pattern with the input pattern generated for the platform, in the specific manner and combinations recited in claims 1-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Greenspan et al (US 10,122,706), which teaches verifying the authenticity of a password entered by a user based on machined learned patterns associated with previously input passwords;
Brown (US 2018/0097794), which discloses authenticating a user password in response to the password input pattern matching one of a plurality of stored timing patterns; and
(iii) 	NPL document "Machine Learning Methods in Authentication Problems Using Password Keystroke Dynamics" – Kaganov et al, Computational Mathematics and Modeling, 05/28/2015.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of authenticating a password input by a user upon the input user password matching a pre-stored password previously entered by the user and an input pattern matches a predefined input pattern generated for a platform, wherein the predefined input pattern includes a character pattern and a timing pattern used to define a plurality of input patterns associated with the password input by the user, wherein a predefined input pattern corresponds to one of a plurality of platforms and is learned on each of the plurality of platforms, in response to comparing the password with the pre-stored password and comparing the predefined input pattern with the input pattern generated for the platform, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 272-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439  
20210222